Yonathan Olver Grossroad Tower

Altorney at Law 50-02 Hew Gardens Koad, Suite #316, Hew Gardens, XY. 11415
__ (218) 520-1010
of Counsel Fax Mo. (18) 575-9842
Stephen TF. Fein fuanplata@ aol.com
Sennifer Detnert

Faul C. Arson

May 13, 2019

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc., et al
United States District Court EDNY Index No: 18-5780

Dear Magistrate Gold:

I am writing this letter with the consent of opposing
counsel.

The parties are scheduled to appear before the Court on a
conference for this Thursday at 10:30 AM.

Counsel has been discussing how to resolve the case and
the issues raised by defendants that other parties need to be brought
in as parties defendant at this time. .

In addition, on Thursday at 11 AMI have another
required appearance before the Hon. Renee Roth at 60 Centre Street
who is serving as JHO in the matter of Kazanecki v. Stalco NY
Supreme Court Index#150230/16. That case also concerns a wage
claim and Judge Roth is conducting a second settlement conference
which will likely be fruitful.

This would be the second requested adjournment of the
conference.
Case 1:18-cv-05780-FB-SMG Document 22 Filed 05/13/19 Page 2 of 2 PagelD #: 183

It is respectfully requested that the conference be
adjourned this one more time.

  
 

Respdd¢tifully sult |

JS/eb of
